DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gautier et al. (US – 5,186,004).
As per claim 1, Gautier discloses Assembly Consisting a Brake Booster and of a Master Cylinder comprising;

a brake operation part (44, Fig: 2) mechanically connected to the brake fluid pressure generation device (Fig: 1-3), the brake operation part being not provided in the vehicle cabin (Fig: 2), wherein:
the brake fluid pressure generation device (50) includes a cylinder (50) and pistons (46) configured to slide inside the cylinder (Fig: 1-3);
the brake fluid pressure generation device (50) is configured to generate brake fluid pressure in accordance with strokes of the pistons (Fig: 1-3); and
the brake fluid pressure generation device (50) is arranged such that a sliding direction of the pistons (46) is along a direction different from a vehicle front-rear direction in a plan view (see figs: 1-3).

As per claim 2, Gautier discloses wherein the brake fluid pressure generation device (50) is arranged such that an angle formed between the sliding direction of the pistons and a vehicle width direction is smaller than an angle formed between the sliding direction of the pistons and the vehicle front-rear direction in a plan view (see figs 1-3).

As per claim 3, Gautier discloses wherein the brake fluid pressure generation device (50) is arranged such that the sliding direction of the pistons (46) is parallel to a vehicle width direction (see figs; 1-3).
As per claim 4, Gautier discloses wherein the storage chamber (engine compartment) includes a pushing member (42, Fig: 1) configured to cause the pistons to stroke by pushing the pistons (Fig: 1).

As per claim 15, Gautier discloses wherein the brake operation part is operated by a foot of an occupant (an input member (24) intended to be a brake pedal and displacing the movable wall, therefore, it’s inherently disclose the brake operation part is operated by a foot of an occupant, Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US – 5,186,004) and further in view of Brancolini, Emiliano (EP – 1174320 A2)..
As per claim 6, Gautier discloses Assembly Consisting a Brake Booster and of a Master Cylinder comprising;
a brake fluid pressure generation device (50, Fig: 1-3) arranged in a storage chamber (engine compartment, Col: 1, Ln: 11-14, Fig: 1-3) separated from a vehicle cabin; and
a brake operation part (44, Fig: 2) mechanically connected to the brake fluid pressure generation device (Fig: 1-3), the brake operation part being not provided in the vehicle cabin (Fig: 2).

the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged so as to at least partially overlap each other in a vehicle front-rear direction when the first brake fluid pressure generation device and the second brake fluid pressure generation device are viewed from a vehicle width direction.
Brancolini discloses Hydraulic Brake Circuit Especially for an Agricultural tractor comprising:
the brake fluid pressure generation device (Fig: 1) includes a first brake fluid pressure generation device including a first fluid pressure source (5a, 7, Fig: 1), and a second brake fluid pressure generation device including a second fluid pressure source (another 5a, 7, Fig: 1); and
the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged so as to at least partially overlap each other in a vehicle front-rear direction (Fig: 1) when the first brake fluid pressure generation device and the second brake fluid pressure generation device are viewed from a vehicle width direction (Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake booster and of a master cylinder of the Gautier to make the brake fluid pressure generation device includes a first brake fluid pressure 

As per claim 13, Gautier discloses Assembly Consisting a Brake Booster and of a Master Cylinder comprising;
a brake fluid pressure generation device (50, Fig: 1-3) arranged in a storage chamber (engine compartment, Col: 1, Ln: 11-14, Fig: 1-3) separated from a vehicle cabin; and
a brake operation part (44, Fig: 2) mechanically connected to the brake fluid pressure generation device (Fig: 1-3), the brake operation part being not provided in the vehicle cabin (Fig: 2).
Gautier discloses all the structural elements of the claimed invention but fails to explicitly disclose the brake fluid pressure generation device includes a first brake fluid pressure generation device including a first fluid pressure source, and a second brake fluid pressure generation device including a second fluid pressure source; and

Brancolini discloses Hydraulic Brake Circuit Especially for an Agricultural tractor comprising:
the brake fluid pressure generation device (Fig: 1) includes a first brake fluid pressure generation device including a first fluid pressure source (5a, 7, Fig: 1), and a second brake fluid pressure generation device including a second fluid pressure source (another 5a, 7, Fig: 1); and
the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged in an upper part of the storage chamber so as to be adjacent to each other in the same horizontal plane (As per figure 1, both master cylinder 7 are arrange in the same horizontal plane).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake booster and of a master cylinder of the Gautier to make the brake fluid pressure generation device includes a first brake fluid pressure generation device including a first fluid pressure source, and a second brake fluid pressure generation device including a second fluid pressure source and the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged in an upper part of the storage chamber so as to be adjacent to each other in the same horizontal plane as taught by Brancolini in order to selectively controlling operation of a first of the brake assemblies in response to a signal from a second of the brake assemblies.
Claims 5, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US – 5,186,004) as applied to claims 1, 6 and 13 above, and further in view of Schmidt, Thomas (DE – 102016222553 A1).
As per claims 5, 9, 14, Gautier as modified by Brancolini, Emiliano discloses all the structural elements of the claimed invention but fail to explicitly disclose wherein the vehicle is a vehicle in which automated driving is enabled.
Schmidt discloses Electronic Slip-Controlled Brake System and also discloses “First and second actuators or primary actuators and secondary actuators therefore form two mutually redundant systems for generating and modulating a brake pressure in a vehicle brake system, wherein this brake pressure modulation can be carried out in each case with or without the driver's involvement. The two actuators thus fulfill an essential prerequisite for the realization and implementation of a partially or fully automated driving operation” (Description).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the Assembly Consisting a Brake Booster and of a Master Cylinder of the Gautier as modified by Brancolini to use in automated driving vehicle as taught by Schmidt in order to fulfill an essential prerequisite for the realization and implementation of a partially or fully automated driving system.

Allowable Subject Matter
Claims 10-12 are allowed.
Prior art and teaching references fail to disclose the reserve tank, the fluid pressure source, and the brake electronic control unit are arranged in an upper part of 
Claims 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fails to disclose wherein the first brake fluid pressure generation device includes at least one of a reserve tank and a brake electronic control unit (claim 7) and wherein the second brake fluid pressure generation device includes at least one of a reserve tank and a brake electronic control unit (claim 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Inoue; Arata (US – 2013/0291533 A1),
B: Huber Clarence W (US – 2844940 A),
C: Buckley; James A (US – 2002/0189909 A1),
D: Chang; Kuo-Hui (US – 10583818 A),
E: Furuyama; Hiroshi (US – 2015/0066326 A1),
F: Wilson et al. (US – 5329769),
G: Belart et al. (US – 4819996),

I: Gill et al. (US – 5289682),
J: Heibel (US – 5590937), and
K: CAO A et al. (CN – 110406518 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657